NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                              No. 13-3313
                              ___________

                    SHAUN ANDREW BECKFORD,
                                     Petitioner

                                    v.

                    ATTORNEY GENERAL OF THE
                    UNITED STATES OF AMERICA,
                                       Respondent

                ____________________________________

                 On Petition for Review of an Order of the
                       Board of Immigration Appeals
                       (Agency No. A044-498-943)
             Immigration Judge: Honorable Dorothy A. Harbeck
                ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                            December 26, 2013

             Before: SMITH, GARTH and ROTH, Circuit Judges

                    (Opinion filed December 27, 2013)
                              ___________

                               OPINION
                              ___________

PER CURIAM
       Shaun Andrew Beckford, proceeding pro se, has petitioned for review of the

Board of Immigration Appeals’ (“BIA” or “Board”) dismissal of his appeal. For the

following reasons, we will dismiss in part and deny in part his petition for review.

                                             I.

       Beckford, a citizen of Jamaica, entered the United States as a lawful permanent

resident in 1994. Four years later, in 1998, he pleaded guilty to criminal sale of

marijuana in the fourth degree, in violation of N.Y. Penal Law § 221.40. He pleaded

guilty to the same offense in 1999 and again in 2000. In 2012, the Government filed a

notice to appear, charging Beckford with being removable under 8 U.S.C.

§ 1227(a)(2)(B)(i) based upon his controlled substance convictions.

       At a hearing before the Immigration Judge (“IJ”), Beckford conceded removability

but sought cancellation of removal under 8 U.S.C. § 1229b(a). The Government moved

to pretermit the application, arguing that Beckford had not accrued seven years of

continuous residence because his conviction in 1998 had triggered the stop-time rule

under 8 U.S.C. § 1229b(d)(1).1 The IJ granted the Government’s motion, denied

Beckford’s application for cancellation of removal, and ordered Beckford removed to

Jamaica.

       On appeal to the BIA, Beckford asked for a chance to remain in the United States


1
  The Attorney General may cancel the removal of an alien who, inter alia, “has resided
in the United States continuously for [seven] years after having been admitted in any
status[.]” 8 U.S.C. § 1229b(a)(2). Continuous residence ends, however, when the alien
commits an offense that renders him removable under 8 U.S.C. § 1227(a)(2). 8 U.S.C.
                                             2
to continue his education, start his own business, and contribute to society. The BIA

dismissed his appeal, noting that it had no discretionary authority to grant relief based

upon equitable or humanitarian grounds. This petition for review followed.

                                              II.

       Because Beckford was convicted of crimes involving a controlled substance, we

lack jurisdiction to review his final order of removal, see 8 U.S.C. § 1252(a)(2)(C),

except to the extent he raises any constitutional or legal questions in his petition for

review, see 8 U.S.C. § 1252(a)(2)(D); Cruz v. Att’y Gen., 452 F.3d 240, 246-47 (3d Cir.

2006). While Beckford does raise constitutional and legal questions in his petition, none

of his claims are viable.

       Much of Beckford’s brief is devoted to arguing that the agency erred in finding

him removable based upon an aggravated felony conviction. However, this argument is

misplaced, as the IJ concluded that Beckford was removable only for having been

convicted of a controlled substance offense. To the extent Beckford challenges this

conclusion, his argument is meritless. We recently explained that an individual is

removable for committing a controlled substance offense under § 1227(a)(2)(B)(i) if the

Government shows that the individual “(1) is an alien (2) who at any time after entering

the country violated or attempted to violate a law relating to a controlled substance and

(3) that the controlled substance is defined as such by federal law.” Rojas v. Att’y Gen.,

728 F.3d 203, 209 (3d Cir. 2013) (en banc). As a citizen of Jamaica, Beckford is clearly


§ 1229b(d)(1).                                3
an alien. Furthermore, his offenses plainly relate to marijuana, a controlled substance

under federal law. See Gonzales v. Raich, 545 U.S. 1, 14 (2005); Rojas, 728 F.3d at 218.

While there is an exception under § 1227(a)(2)(B)(i) for a single offense involving small

quantities of marijuana for one’s own use, Beckford was convicted not of possession, but

of sale, which is not consistent with personal use. See Sawyers v. Holder, 684 F.3d 911,

912 (9th Cir. 2012) (per curiam). Accordingly, the agency properly found Beckford

removable under § 1227(a)(2)(B)(i).

       Beckford also asserts that his due process rights were violated because he received

ineffective assistance of counsel during removal proceedings. However, we lack

jurisdiction to consider his claim because he failed to exhaust it before the BIA. See 8

U.S.C. § 1252(d)(1); Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012). In any

event, Beckford has failed to demonstrate that he fulfilled the procedural requirements for

asserting such a claim set forth in In re Lozada, 19 I. & N. Dec. 637 (BIA 1988).

       Beckford further alleges that the agency erred in denying him asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”) because he will be

persecuted and tortured upon return to Jamaica because of his past dealings with

Christopher Dudus Coke’s2 gang. However, he never applied for asylum, withholding of

removal, or CAT relief, and so we lack jurisdiction to consider his unexhausted claim.

See 8 U.S.C. § 1252(d)(1); Castro, 671 F.3d at 365. In any event, the administrative

record is completely devoid of evidence to support such a claim. See 8 U.S.C.


                                             4
§§ 1101(a)(42)(A), 1158(b)(1) (to establish eligibility for asylum, petitioner must

demonstrate either past persecution or well-founded fear of future persecution);

Ghebrehiwot v. Att’y Gen., 467 F.3d 344, 351 (3d Cir. 2006) (to establish eligibility for

withholding of removal, petitioner must show “clear probability” that he would suffer

persecution); 8 C.F.R. § 1208.16(c)(2) (for CAT relief, petitioner must demonstrate that it

is more likely than not that he would be tortured).

         Finally, Beckford suggests that the BIA erred in denying him discretionary relief

based upon hardship to his family. However, we lack jurisdiction to consider

discretionary decisions, including any “exceptional and extremely unusual” hardship

determination. See 8 U.S.C. § 1252(a)(2)(B)(i); Patel v. Att’y Gen., 619 F.3d 230, 232

(3d Cir. 2010).

                                              III.

         For the foregoing reasons, we will dismiss the petition for review in part, to the

extent we lack jurisdiction, and deny it in part.




2
    According to Beckford’s brief, Christopher Dudus Coke is a “drug kingpin” in Jamaica.
                                              5